UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MARY DOE, a human embryo "born"          
in the United States (and
subsequently frozen in which state
of cryopreservaton her life is
presently suspended) individually
and on behalf of all other frozen
human embryos similarly situated;
THE NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF PREBORN CHILDREN,
                Plaintiffs-Appellants,
                  v.
DONNA E. SHALALA, in her official                   No. 01-1298
capacity as Secretary of Health and
Human Services; U.S.
DEPARTMENT OF HEALTH & HUMAN
SERVICES; HAROLD VARMUS, in his
official capacity as Director of the
National Institutes of Health;
NATIONAL INSTITUTES OF HEALTH,
                Defendants-Appellees.
NATIONAL ORGANIZATION FOR
EMBRYONIC LAW,
                   Amicus Curiae.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Greenbelt.
                  Peter J. Messitte, District Judge.
                         (CA-99-2428-PJM)

                       Submitted: January 23, 2002

                       Decided: February 7, 2002
2                          DOE v. SHALALA
         Before WIDENER and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

R. Martin Palmer, Jr., MARTIN PALMER & ASSOCIATES,
Hagerstown, Maryland, for Appellants. Robert D. McCallum, Jr.,
Assistant Attorney General, Thomas M. DiBiagio, United States
Attorney, Larry D. Adams, Assistant United States Attorney, Mark B.
Stern, Thomas M. Bondy, Appellate Staff, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees. Clifford J. Stevens, NATIONAL ORGANIZATION FOR
EMBRYONIC LAW, Virginia Dale, Colorado, for Amicus Curiae.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Mary Doe, a human embryo "born" in the United States (and sub-
sequently frozen in which state of cryopreservation her life is pres-
ently suspended), individually and on behalf of all other frozen
human embryos similarly situated, and the National Association for
the Advancement of Preborn Children (collectively "Appellants")
appeal the district court’s order administratively closing their civil
lawsuit challenging the Clinton Administration’s policies regarding
federal funding of human stem cell research. We dismiss the appeal
for lack of jurisdiction because the order is not appealable.
                           DOE v. SHALALA                             3
   This court may exercise jurisdiction only over final orders, 28
U.S.C. § 1291 (1994), and certain interlocutory and collateral orders,
28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is
neither a final order nor an appealable interlocutory or collateral
order. It merely removes the case from the district court’s active
docket until the issue of federal funding for stem cell research is set-
tled by the Bush Administration.

   We therefore dismiss the appeal as interlocutory. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           DISMISSED